
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2465
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 30, 2011
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Federal Employees’
		  Compensation Act.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Workers’ Compensation
			 Modernization and Improvement Act.
		2.Physician
			 assistants and advanced practice nurses
			(a)Definition of
			 medical servicesSection 8101(3) of title 5, United
			 States Code, is amended—
				(1)by striking
			 law. Reimbursable and inserting law
			 (reimbursable; and
				(2)by inserting before the semicolon, the
			 following: , and medical services may include treatment by a physician
			 assistant or advanced practice nurse, such as a nurse practitioner, within the
			 scope of their practice as defined by State law, consistent with regulations
			 prescribed by the Secretary of Labor).
				(b)Medical services
			 and other BenefitsSection 8103 of title 5, United
			 States Code, is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a), the following:
					
						(b)Medical services furnished or prescribed
				pursuant to subsection (a) may include treatment by a physician assistant or
				advanced practice nurse, such as a nurse practitioner, within the scope of
				their practice as defined by State law, consistent with regulations prescribed
				by the Secretary of
				Labor.
						.
				(c)Certification of
			 traumatic injurySection 8121(6) of title 5, United
			 States Code, is amended by inserting before the period, the following:
			 (except that in a case of a traumatic injury, a physician assistant or
			 advanced practice nurse, such as a nurse practitioner, within the scope of
			 their practice as defined by State law, may also provide certification of such
			 traumatic injury and related disability during the continuation of pay period
			 covered by section 8118, in a manner consistent with regulations prescribed by
			 the Secretary of Labor).
			3.Covering
			 terrorism injuriesSection 8102(b) of
			 title 5, United States Code, is amended in the matter preceding paragraph
			 (1)—
			(1)by inserting
			 or from an attack by a terrorist or terrorist organization, either known
			 or unknown, after force or individual,; and
			(2)by striking
			 outside and all that follows through 1979) and
			 inserting outside of the United States.
			4.DisfigurementSection 8107(c)(21)
			 of title 5, United States Code—
			(1)by striking
			 For and inserting the following: (A)
			 Except as provided under subparagraph (B),
			 for; and
			(2)by adding at the
			 end the following:
				
					(B)Notwithstanding subparagraph (A), for an
				injury occurring during the 3-year period prior to the date of enactment of the
				Federal Workers’ Compensation Modernization and Improvement Act for which the
				Secretary of Labor has not made a compensation determination on disfigurement
				under subparagraph (A), or for an injury occurring on or after the date of
				enactment of such Act resulting in a serious disfigurement of the face, head,
				or neck, proper and equitable compensation in proportion to the severity of the
				disfigurement, not to exceed $50,000, as determined by the Secretary, shall be
				awarded in addition to any other compensation payable under this schedule. The
				applicable maximum compensation for disfigurement provided under this
				subparagraph shall be adjusted annually on March 1 in accordance with the
				percentage amount determined by the cost of living adjustment in section
				8146a.
					.
			5.Social Security
			 Earnings InformationSection 8116 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
			
				(e)Notwithstanding any other provision of law,
				the Secretary of Labor may require, as a condition of receiving any benefits
				under this subchapter, that a claimant for such benefits consent to the release
				by the Social Security Administration of the Social Security earnings
				information of such
				claimant.
				.
		6.Continuation of
			 pay in a zone of armed conflictSection 8118 of
			 title 5, United States Code, is amended—
			(1)in subsection (b),
			 by striking Continuation and inserting Except as provided
			 under subsection (e)(2), continuation;
			(2)in subsection (c),
			 by striking subsections (a) and (b) and inserting
			 subsections (a) and (b) or subsection (e),;
			(3)in subsection (d),
			 by striking subsection (a) and inserting subsection (a)
			 or (e);
			(4)by redesignating
			 subsection (e) as subsection (f); and
			(5)by inserting after
			 subsection (d) the following:
				
					(e)Continuation of
				pay in a zone of armed conflict
						(1)In
				generalNotwithstanding subsection (a), the United States shall
				authorize the continuation of pay of an employee as defined in section 8101(1)
				of this title (other than those referred to in subparagraph (B) or (E)), who
				has filed a claim for a period of wage loss due to traumatic injury in
				performance of duty in a zone of armed conflict (as so determined by the
				Secretary of Labor under paragraph (3)), as long as the employee files a claim
				for such wage loss benefit with his immediate superior not later than 45 days
				following termination of assignment to the zone of armed conflict or return to
				the United States, whichever occurs later.
						(2)Continuation of
				payNotwithstanding subsection (b), continuation of pay under
				this subsection shall be furnished for a period not to exceed 135 days without
				any break in time or waiting period, unless controverted under regulations
				prescribed by the Secretary of Labor.
						(3)Determination of
				zones of armed conflictFor
				purposes of this subsection, the Secretary of Labor, in consultation with the
				Secretary of State and the Secretary of Defense, shall determine whether a
				foreign country or other foreign geographic area outside of the United States
				(as that term is defined in section 202(7) of the State Department Basic
				Authorities Act of 1956 (22 U.S.C. 4302(7))) is a zone of
				armed conflict based on whether—
							(A)the Armed Forces of the United States are
				involved in hostilities in the country or area;
							(B)the incidence of
				civil insurrection, civil war, terrorism, or wartime conditions threatens
				physical harm or imminent danger to the health or well-being of United States
				civilian employees in the country or area;
							(C)the country or
				area has been designated a combat zone by the President under
				section
				112(c) of the Internal Revenue Code of 1986 (26 U.S.C.
				112(c));
							(D)a contingency
				operation involving combat operations directly affects civilian employees in
				the country or area; or
							(E)there exist other
				relevant conditions and
				factors.
							.
			7.Subrogation of
			 continuation of pay
			(a)Subrogation of
			 the United StatesSection 8131 of title 5, United
			 States Code, is amended—
				(1)in subsection (a),
			 by inserting continuation of pay or before
			 compensation; and
				(2)in subsection (c),
			 by inserting continuation of pay or before compensation
			 already paid.
				(b)Adjustment after
			 recovery from A third personSection 8132 of title 5, United
			 States Code, is amended—
				(1)by inserting
			 continuation of pay or before compensation the
			 first, second, fourth, and fifth place it appears;
				(2)by striking
			 in his behalf and inserting on his behalf;
			 and
				(3)by inserting
			 continuation of pay and before compensation the
			 third place it appears.
				8.Funeral
			 ExpensesSection 8134 of
			 title 5, United States Code, is amended—
			(1)in subsection (a),
			 by striking If and inserting Except as provided in
			 subsection (b), if;
			(2)by redesignating
			 subsection (b) as subsection (c); and
			(3)by inserting after
			 subsection (a) the following:
				
					(b)Notwithstanding subsection (a), for deaths
				occurring on or after the date of enactment of the Federal Workers’
				Compensation Modernization and Improvement Act, if death results from an injury
				sustained in the performance of duty, the United States shall pay, to the
				personal representative of the deceased or otherwise, funeral and burial
				expenses not to exceed $6,000, in the discretion of the Secretary of Labor. The
				applicable maximum compensation for burial expenses provided under this
				subsection shall be adjusted annually on March 1 in accordance with the
				percentage amount determined by the cost of living adjustment in section
				8146a.
					.
			9.Employees’
			 Compensation FundSection 8147 of
			 title 5, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 except administrative expenses and inserting including
			 administrative expenses; and
				(B)by striking the
			 last 2 sentences; and
				(2)in subsection
			 (b)—
				(A)in the first
			 sentence, by inserting before the period and an estimate of a pro-rata
			 share of the amount of funds necessary to administer this subchapter for the
			 fiscal year beginning in the next calendar year; and
				(B)in the second
			 sentence, by striking costs and inserting amount set out
			 in the statement of costs and administrative expenses furnished pursuant to
			 this subsection.
				10.Conforming
			 amendmentSection 8101(1)(D)
			 of title 5, United States Code, is amended by inserting before the semicolon
			 who suffered an injury on or prior to March 3, 1979.
		11.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act, shall take effect 60
			 days after the date of enactment of this Act.
		12.Paygo
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 House Budget Committee, provided that such statement has been
			 submitted prior to the vote on passage.
		
	
		
			Passed the House of
			 Representatives November 29, 2011.
			Karen L. Haas,
			Clerk
		
	
